DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Applicant’s arguments with respect to the rejections of claims 1-3 and 5-8 have been fully considered and are persuasive. Specifically, applicant’s perfected priority in the response filed 04/28/2021 renders the previous rejections based on Iwase moot. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Otaka et al. (US 20180116559 A1).
The response, filed 04/28/2021, is entered. Claim 4 is cancelled. Claims 1-3 and 5-8 are pending. The previous 112b rejection of claim 8 is withdrawn due to amendment. Applicant’s arguments regarding claims 1-3 and 5-8 have been fully considered but are moot due to a new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otaka et al. (US 20180116559 A1).Regarding claim 1:Otaka teaches (FIG. 2B and FIG. 3B) a strain sensor unit comprising:
a substrate (15B) that is stretchable; 
at least one strain sensor (10 / 12B + 11 + 12A) that is strip-shaped or string-shaped and arranged on the substrate along a direction of stretching and contracting; and 
at least one deformation restraining member (22A) that is arranged in proximity to a longitudinal end portion of the at least one strain sensor, to be spaced apart from the at least one strain sensor and extend in a direction intersecting a longitudinal direction of the strain sensor, and restrains deformation of the substrate
Regarding claim 2:Otaka teaches all the limitations of claim 1, as mentioned above.Otaka also teaches (FIG. 3B):
wherein the deformation restraining member (22A) comprises an elastic material having a greater modulus of elasticity in flexure than the strain sensor ([0122], [0289])
Regarding claim 3:Otaka teaches all the limitations of claim 1, as mentioned above.Otaka also teaches (FIG. 3B):
wherein the at least one deformation restraining member comprises at least a pair of deformation restraining members (22A and 22B), and the pair of the deformation restraining members are arranged in proximity to both longitudinal end portions of the at least one strain sensor (10), respectively
Regarding claim 8:Otaka teaches all the limitations of claim 1, as mentioned above.Otaka also teaches
wherein a length of the at least one deformation restraining member (22A) in a direction orthogonal to the longitudinal direction of the at least one strain sensor (10) is no less than an average width of the at least one strain sensor

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otaka et al. (US 20180116559 A1) in view of Suzuki et al. (US 20140331793 A1, prior art of record).Regarding claim 5:Otaka teaches all the limitations of claim 1, as mentioned above.Otaka fails to teach:
wherein: the at least one strain sensor comprises a plurality of strain sensors which are arranged in parallel; and the substrate comprises, between the plurality of strain sensors, a slit that is parallel to the strain sensors
Suzuki teaches (FIG. 9):
wherein: the at least one strain sensor comprises a plurality of strain sensors (each of the two 4s) which are arranged in parallel ([0098]); and the substrate comprises, between the plurality of strain sensors, a slit (slit between the two 4s / two 3s shown in FIG. 9) that is parallel to the strain sensors (4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of sensors separated by a slit, as taught by Suzuki, in the device of Otaka to increase effective sensor length without increasing the device’s longitudinal length/size (Suzuki - [0098]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Otaka et al. (US 20180116559 A1) in view of Gertsch et al. (US 20140296669 A1).Regarding claim 7:Otaka teaches all the limitations of claim 1, as mentioned above.Otaka fails to teach:
a pair of anti-slipping members that are arranged on a back face of the substrate, on both longitudinal-end sides of the strain sensor in a planar view, respectivelyGertsch teaches (FIG. 4):
a pair of anti-slipping members (66) that are arranged on a back face of the substrate (that on which 66 is formed), on both longitudinal-end sides of the sensor (62) in a planar view, respectively
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the anti-slipping members of Gertsch in the device of Otaka to prevent slipping of the device and maintain the position of the device (Gertsch - [0050]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6: The prior art, alone or in combination, fails to anticipate or render obvious a strain sensor unit wherein the deformation restraining member comprises a closely coiled spring having a central axis extending in the direction intersecting the longitudinal direction of the strain sensor, in conjunction with the remaining claim limitations.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856